DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2022.
Applicant’s election without traverse of Claims 1-3, 7-19, 21, and 23 in the reply filed on 07/22/2022 is acknowledged.

Response to Amendment
The amendment filed on 10/18/2022 has been entered. Claim(s) 1-3, 7-23 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 08/09/2022. 
Claim Interpretation
Regarding Claim 1, in the limitation “non-stochiometric metal oxide”, non-stochiometric is defined by applicant to mean and include a chemical compound (e.g. a metal oxide) with an elemental composition that can not be represented by a ratio of well-defined natural numbers and is violation of the law of definite proportions. [0030] As an example, applicant further states in [0046] that the non-stochiometric oxide may have a chemical formula of MxO(y-z) where M represents a metal, x is stoichiometric amount of the metal, y is a stoichiometric amount of oxygen for the particular metal, and z is a number greater than 0 and less than 20% of y. [0046]
Regarding the limitation of “about 1,500 ppm oxygen” applicant defines “about” to include 90-110% of the numerical value [0029[, therefore, for the purpose of further examination, “about” will be considered to contain 90-110% of the stated numerical value. 
Regarding Claim 14, “a green structure” is defined by applicant to mean and include a structure that is formed from compaction and pressing of a powder (e.g. a metal oxide powder or mixture of metal oxide powders. [0031] 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7-19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US6713176B2) in view of Wang et al. (US20220145484A1).
Regarding Claims 1-2, 7 and 14-15, Yadav teaches a method of forming non-stochiometric materials from both stoichiometric and non-stoichiometric precursors (Col. 2, Lines 53-56), including the steps of: 
Forming a non-stochiometric material into a desired shape (considered to be a desired near net shape), and processing the material to produce stoichiometric ratios (Col. 3, Lines 25-30), where the starting powder can be metal oxides (Col. 5, Lines 22-25) and where the non-stoichiometric metal oxide includes compounds with less than a stochiometric amount of oxygen such as Ta2/3O0.9 and TiO1.1 (Col. 5, Lines 35-40). (These are also considered transition metal oxides) 
Yadav teaches the non-stoichiometric powders can be formed by first forming into a green structure and sintering (Col. 17, 40-50), where the sintering can be performed in a reducing atmosphere in the presence of hydrogen (Col. 4, Lines 5-12)
Yadav teaches the method of forming non-stochiometric materials can include heating in a reducing atmosphere and/or electrochemical transformation (Col. 13, Lines 35-41), but does not teach that the electrochemical reduction is specifically performed in an electrochemical cell, or that final product has less than about 1,500 ppm oxygen. 
However, Wang teaches a method of electrochemically reducing metal oxide pellets [0005, 0010] in an electrochemical cell [0068] where an electrolyte may facilitate the reduction of the pellets so as to reduce a stoichiometric amount of oxygen, releasing oxygen and forming the metal of the metal oxide as a product [0063]; where an exemplary final oxygen content of 0.1-0.2% wt. (or 1000-2000 ppm) can be achieved [0108]. Wang teaches the process is performed for the purpose of producing pure (unoxidized) metals or alloys efficiently with high-throughput and for reducing multiple elemental compositions [0033] 
Therefore, it would have been obvious to one of ordinary skill in the art to perform electrochemical reduction on the non-stoichiometric near net shaped preform of Yadav in an electrochemical cell to reduce the oxygen content in the claimed range for the purpose of directly forming a near net shape product from metal oxide with high process efficiency and throughput. 
Regarding Claim 3, Yadav teaches a conventional reducing atmosphere of hydrogen (Col. 1, Lines 33-34)
Regarding Claim 9, Yadav teaches the starting material can comprise a dopant (Col. 2, Lines 30-34) and teaches that dopant in the form of SiO1.55 can be added to the starting material, the dopant therefore comprises Si. (Col. 5, Lines 31-40) 
Regarding Claim 10, Wang teaches the oxide pellets contact the with the electrolyte [0007] and that the molten salt can one or more of salts including calcium chloride, sodium chloride and calcium oxide (Claim 15 of Wang),
Regarding Claim 11, Wang teaches the starting material may be magnetic (Col. 3, Lines 17-20) (thereby exhibiting magnetic properties) such as in the form of non-stochiometric SnOx (Col. 6, Lines 1-4)
Regarding Claims 8 and 12, Yadav teaches the stochiometric materials may include more than one “M” elements including Nd, Tb, Dy, Fe, and Ni (Col. 9, Lines 30-42; Col. 10, Lines 18-30); alternatively, Wang teaches the metal oxide pellet may comprise one or more metal oxides including Terbium oxide, iron oxide, nickel oxide, dysprosium oxide, and neodymium oxide [0039] and that upon reduction the multiple metal oxide pellets form a reduced alloy [0041]. Therefore, an alloy comprising one or more of dysprosium and iron, Terbium and iron, dysprosium and nickel, neodymium and iron is considered to be taught by the prior art. (Tb, Dy, Nd are rare earth metals)
Regarding Claim 13, Yadav teaches the change in oxygen content in stoichiometric to non-stoichiometric form upon heating is 1-25% weight loss (Col. 9, Lines 57-64), this is considered to overlap with the claimed range of 1-20% oxygen deficiency during forming the non-stoichiometric metal. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 16, Yadav in view of Wang teaches electrochemical reduction can take place to an extent of reduction to form a metal or alloy where an exemplary final oxygen content of 0.1-0.2% wt. (or 1000-2000 ppm) can be achieved ([0108] of Wang), reading on the claimed range of 2000 ppm oxygen or less. 
Regarding Claim 17, Yadav teaches the stochiometric materials may include more than one Nickel and Iron, both transition metals (Col. 10, Lines 25-30) 
Regarding Claim 18, Since Yadav teaches the green structure is sintered (sintering by definition forms a more dense or smaller product), one of ordinary skill in the art would expect the electrochemically reduced structure to be smaller than the green or unsintered object, under the expectation that products made by similar methods (sintering and electrochemical reduction) have similar characteristics (density or size). (See MPEP 2112.01(I)). 
Regarding Claim 19, Wang teaches the oxide pellets contact the with the electrolyte [0007] and that the molten salt can one or more of salts including lithium chloride and lithium oxide (Claim 15 of Wang), where the electrolyte is maintained above melting point of salt and in the range of 420-1150 C [0058], overlapping or encompassing the claimed range of melting point temperature of salt to 650 C. In the case where a claimed range overlaps with or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding Claim 21, Yadav teaches the non-stoichiometric powders can be formed by first forming into a green structure and sintering (Col. 17, 40-50), where the sintering can be performed in a reducing atmosphere in the presence of hydrogen (Col. 4, Lines 5-12)
Regarding Claim 23, Yadav in view of Wang is silent regarding the change in size of the near net shape structure as a result of reducing in an electrochemical cell; however, applicant discloses that the reduced metal pellets exhibited substantially the same shape, but a smaller size than the non-stoichiometric sintered pellets sintered where as a result of sintering in a reduced atmosphere a change in size was observed [00100-00102]; therefore, since the products of the prior art are made by similar methods (similar metal oxides being sintered under similar reducing conditions and electrochemically reduced), one of ordinary skill in the art would have expected the sintered reduced metal oxide compacts of the prior art to experience a similar change in size after electrochemical reduction or any decrease in size, under the expectation that products made by similar methods have similar properties. (See MPEP 2112.01(I)). 
Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that the Yadav reference does not teach sintering a green structure comprising a metal oxide in a reducing atmosphere to form a structure comprising a non-stoichiometric metal oxide and less than a stoichiometric amount of oxygen; rather, Yadav teaches non-stochiometric material is formed prior to sintering and not that the sintering is performed in a reducing atmosphere. 
This is however, not persuasive, the claim merely requires sintering a green structure comprising a metal oxide to form a non-stoichiometric metal oxide in a reducing atmosphere; the claim does not require the starting material to be stoichiometric before sintering and non-stochiometric after sintering as a non-stoichiometric metal oxide is still a type of metal oxide 
Applicant further argues Yadav does not teach or suggest electrochemically transforming the material after forming the non-stoichiometric material; and that the Wang reference does not cure this deficiency as Wang appears to teach a method of simultaneously electrochemical reducing multiple metal oxide pellets simultaneously or that sintering is performed in a reducing atmosphere or that the metal oxide pellets comprise a non-stoichiometric material when they are introduced to the cell. 
This is not persuasive, Yadav teaches non-stoichiometric material may be formed by one or methods including heating in a reducing atmosphere and electrochemical transformation and sinter them to form a consolidated product (Col. 13, Lines 35-55); the Wang reference teaches that metal oxide pellets may first be sintered [0048] before electrochemical reduction is performed which produced a non-stoichiometric metal oxide [0063], these steps are separate. The Wang reference is simply used in the rejection to modify the sintering step of Yadav to perform electrochemical reduction after a sintered nonstoichiometric material is formed instead of using electrochemical reduction before sintering as suggested by Yadav. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735